                                                                         HH
Case 1:18-cv-22531-KMW Document 152 Entered on FLSD Docket 05/11/2020 Page 1 of 2
                 Case: 20-11321 Date Filed: 05/11/2020 Page: 1 of 2
                                                                                    May 11, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303


   David J. Smith                                                                   For rules and forms visit
   Clerk of Court                                                                   www.ca11.uscourts.gov


                                            May 11, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 20-11321-HH
   Case Style: Troy Eldridge v. Pet Supermarket, Inc.
   District Court Docket No: 1:18-cv-22531-KMW

   The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
   issued as the mandate of this court. See 11th Cir. R. 42-1(a).

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Christopher Bergquist, HH
   Phone #: 404-335-6169

   Enclosure(s)
Case 1:18-cv-22531-KMW Document 152 Entered on FLSD Docket 05/11/2020 Page 2 of 2
                 Case: 20-11321 Date Filed: 05/11/2020 Page: 2 of 2


                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                         ______________

                                        No. 20-11321-HH
                                        ______________

   TROY ELDRIDGE,

                                                   Plaintiff - Appellant,

   versus

   PET SUPERMARKET, INC.,

                                              Defendant - Appellee.
                        __________________________________________


                           Appeal from the United States District Court
                               for the Southern District of Florida
                        __________________________________________

   ENTRY OF DISMISSAL: Pursuant to Appellant Troy Eldridge's motion for voluntary
   dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
   entered dismissed on this date, effective May 11, 2020.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                           by: Christopher Bergquist, HH, Deputy Clerk

                                                          FOR THE COURT - BY DIRECTION
